DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al US 20200358405 A1 in view of Snodgrass US 7260363 B1.
       As per claims 1, Tanaka teaches a radio frequency front-end system with filter reuse, the radio frequency front- end system (see figs.2 element 30 para [0032] for… radio transceiver circuit) comprising: an antenna switch (see figs.2 element 34 and para [0033] for…..an antenna switch 34); a filter coupled to an antenna port through the antenna switch (see figs.2 element 33 and para [0033] for…..a band pass filter 33); a transmit/receive switch (see figs.2 element 32 and para [0033] for….. a transmit/receive switch 32); a power amplifier having an output coupled to the filter through the transmit/receive switch (see figs.2 element 23 and para [0059] for…..the Doherty amplifier 23 is used as a high-band power amplifier); and a low noise amplifier having an input coupled to the filter through the transmit/receive switch (see figs.2 element 31 and para [0033] for….. a low noise amplifier 31).
           However Tanaka does not explicitly teach the transmit/receive switch is a filter reuse switch.
          Snodgrass teaches  a transmit/receive switch is a filter reuse switch (see fig.3 combined elements 117 and 116 and  col.3, lines 1-5, 33-35 for…. The internal switching enables reuse of transmit path filtering in a receive path and reuse of transmit path amplification for transmit functions col.4, lines 16-20 for…. the output of the second agile filter 116 is connected to a second (UHF) transmit/receive (Tx/Rx) switch 117 for switching between UHF transmit and UHF receive and  col.5, lines 50-51 for…. The UHF frequency agile filters 113 and 116 may be a two-pole min-loss PIN switched capacitor design ).
            It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Tanaka to include a filter reuse switch of Snodgrass to enable reuse of transmit path filtering in a receive path and reuse of transmit path amplification for two transmit functions. Such modification would reduce undesired signal levels at the input of the low-noise amplifier, enhance the universal power amplifier used in PA translator and further allowing the system to have excellent receive sensitivity.
          As per claims 4, 13, and 18 Tanaka and Snodgrass in combination would teach  wherein the filter is a first bandpass filter for a first frequency band (see Tanaka figs.2 element 33 and para [0033] for…..a band pass filter 33) to enable reuse of transmit path filtering in a receive path and reuse of transmit path amplification for two transmit functions. Such modification would reduce undesired signal levels at the input of the low-noise amplifier, enhance the universal power amplifier used in PA translator and further allowing the system to have excellent receive sensitivity.
          As per claims 5, 14 and 19 Tanaka and Snodgrass in combination would teach  wherein the power amplifier is operable over the first frequency band and a second frequency band (see Tanaka para [0031] for… Doherty amplifiers 23 and 24 are used as amplifiers for transmit signals in the high band (e.g., a frequency range greater than or equal to 2.3 GHz and less than or equal to 2.7 GHz) and the ultra-high band (e.g., a frequency range greater than or equal to 3.3 GHz and less than or equal to 5.0 GHz), respectively.) to enable reuse of transmit path filtering in a receive path and reuse of transmit path amplification for two transmit functions. Such modification would reduce undesired signal levels at the input of the low-noise amplifier, enhance the universal power amplifier used in PA translator and further allowing the system to have excellent receive sensitivity.
       As per claims 6, 15, Tanaka and Snodgrass in combination would teach   comprising a second bandpass filter for the second frequency band, the output of the power amplifier connected to the first bandpass filter in a first state of the filter reuse switch, and to the second bandpass filter in a second state of the filter reuse switch (see Tanaka para [0036-0037] for…. the output terminal of the Doherty amplifier 23 is connected to one of the three band pass filters 33. In the reception connection state (FIG. 2C), one of the three band pass filters 33 is connected to the input terminal of the low noise amplifier 31. The antenna switch 34 connects one of the band pass filters 33, which is connected to the Doherty amplifier 23 or the low noise amplifier 31, to the antenna port 100 in either the transmission connection state or the reception connection state) to enable reuse of transmit path filtering in a receive path and reuse of transmit path amplification for two transmit functions. Such modification would reduce undesired signal levels at the input of the low-noise amplifier, enhance the universal power amplifier used in PA translator and further allowing the system to have excellent receive sensitivity.
       As per claim 7, 16 Tanaka and Snodgrass in combination would teach further comprising a second bandpass filter (see fig.2 element 33), for the second frequency band and a transmit/receive switch (see fig.2 element 32), the output of the power amplifier connected to the first bandpass filter in a first state of the transmit/receive switch, and to the second bandpass filter in a second state of the transmit/receive switch (see Tanaka para [0036-0037] for…. the output terminal of the Doherty amplifier 23 is connected to one of the three band pass filters 33. In the reception connection state (FIGs. 2A-2C), one of the three band pass filters 33 is connected to the input terminal of the low noise amplifier 31. The antenna switch 34 connects one of the band pass filters 33, which is connected to the Doherty amplifier 23 or the low noise amplifier 31, to the antenna port 100 in either the transmission connection state or the reception connection state) to enable reuse of transmit path filtering in a receive path and reuse of transmit path amplification for two transmit functions. Such modification would reduce undesired signal levels at the input of the low-noise amplifier, enhance the universal power amplifier used in PA translator and further allowing the system to have excellent receive sensitivity.
           As per claim 10, Tanaka teaches mobile device (transceiver circuit) comprising: an antenna (see fig.2 element 100 and para [0036] for… One other contact of the antenna switch 34 is connected to an antenna port 100 via a feed line.) and it is rejected under the same rational as described in claim 1 above.
          As per claim 17, Tanaka teaches a method of filter reuse in a mobile device, the method comprising: generating a radio frequency transmit signal using a power amplifier ((see figs.2 element 23 and para [0059] for…..the Doherty amplifier 23 is used as a high-band power amplifier and para [0089] for… An FDD transmit signal RFin); operating a transmit/receive switch (see figs.2 element 32 and para [0033] for….. a transmit/receive switch 32) in a first state to couple an output of the power amplifier to a filter (see figs.2 element 33 and para [0033] for…..a band pass filter 33 and para [0036-0037] for…. the output terminal of the Doherty amplifier 23 is connected to one of the three band pass filters 33. In the reception connection state (FIG. 2C), one of the three band pass filters 33 is connected to the input terminal of the low noise amplifier 31. The antenna switch 34 connects one of the band pass filters 33, which is connected to the Doherty amplifier 23 or the low noise amplifier 31, to the antenna port 100 in either the transmission connection state or the reception connection state) ); providing a filtered transmit signal from the filter to an antenna through an antenna switch (see fig.2 element 34 and  para [0036-0037] for….. The antenna switch 34 connects one of the band pass filters 33, which is connected to the Doherty amplifier 23 or the low noise amplifier 31, to the antenna port 100 in either the transmission connection state or the reception connection state); filtering a radio frequency receive signal received from the antenna switch using the filter (see fig.2C element 33); and operating the transmit/receive switch in a second state to couple an input of a low noise amplifier to the filter (see fig.2 element 31 and  para [0036-0037] for…. In the reception connection state (FIG. 2C), one of the three band pass filters 33 is connected to the input terminal of the low noise amplifier 31. The antenna switch 34 connects one of the band pass filters 33, which is connected to the Doherty amplifier 23 or the low noise amplifier 31, to the antenna port 100 in either the transmission connection state or the reception connection state).
           However Tanaka does not explicitly teach the transmit/receive switch is a filter reuse switch.
          Snodgrass teaches  a transmit/receive switch is a filter reuse switch (see fig.3 combined elements 117 and 116 and  col.3, lines 1-5, 33-35 for…. The internal switching enables reuse of transmit path filtering in a receive path and reuse of transmit path amplification for transmit functions col.4, lines 16-20 for…. the output of the second agile filter 116 is connected to a second (UHF) transmit/receive (Tx/Rx) switch 117 for switching between UHF transmit and UHF receive and  col.5, lines 50-51 for…. The UHF frequency agile filters 113 and 116 may be a two-pole min-loss PIN switched capacitor design ).
            It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify Tanaka to include a filter reuse switch of Snodgrass to enable reuse of transmit path filtering in a receive path and reuse of transmit path amplification for two transmit functions. Such modification would reduce undesired signal levels at the input of the low-noise amplifier, enhance the universal power amplifier used in PA translator and further allowing the system to have excellent receive sensitivity.


Allowable Subject Matter
Claims 2-3, 8-9, 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: wherein the low noise amplifier, the filter reuse switch, the filter, and the antenna switch are implemented on a receive module, and the power amplifier is implemented on a power amplifier module as recited claims 2 and 11. Wherein the low noise amplifier and the antenna switch are implemented on a receive module, and the power amplifier, the filter reuse switch, and the filter are implemented on a power amplifier module, as recited claims 3 and 12. Wherein the first frequency band is n41 and the second frequency band is n78, as recited claim 8. Wherein the first frequency band is n77 and the second frequency band is n79, as recited in claim 9. Connecting the output of the power amplifier to a second bandpass filter for the second frequency band in a first state of a transmit/receive switch, and connecting the output of the power amplifier to the filter reuse switch in a second state of the transmit/receive switch, as recited in claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200220242 A1 or US 20200195295 A1 or US 20150091776 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633